Per Curiam:
It was error to grant the motion of the defendant State Bank to interplead the respondent Adalbert Phillippi in place and stead of the said bank. The plaintiff delivered to the agent of the said Phillippi sought to be interpleaded a check. The agent forged the indorsement of his principal, the payee of the check, secured its payment upon such forged indorsement and absconded with the money. The bank violated its obligation to the maker to pay the check only to the payee. For such violation it becomes indebted to the plaintiff for the amount which it improperly paid upon the forged indorsement. Since, under the facts presented in this case, Phillippi has no claim against the State Bank for the improper payment of the check, he is not interested in the instant litigation and should not have been interpleaded.
Order is reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.
All concur; present, Bijur, Wagner and Levy, JJ.